Title: Nicholas P. Trist to James Madison, 3 July 1832
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                July 3. ’32
                            
                        
                        It is more than four weeks since I received your last; and I then thought that but a day or two would pass
                            before I answered it. But I have repeatedly in the last two months been laid on my back for three, four, or five days at a
                            time, by a succession of boils which kept me in great pain, and made it impossible to move
                            without a great encrease. The consequence is, that I have been overwhelmed with business (this
                            being my most busy period) and with other things which I had engaged in & which could not be postponed.
                        Your views struck me as important, and I used an opportunity which presented itself the evening they were
                            received, to put them into the hands of Mr Archer, who is among the good spirits, and who, I
                            knew, was exerting himself to keep down the storm. I have thought also, of sending a copy to the Enquirer; but not
                            sufficiently to decide on the expediency in the present state of things. Your injunction was not necessary, as I consider
                            it a standing one.
                        Have you ever tried the decotion of red pepper in brandy, for your rheumatism? Genl. Ashley of Missouri,
                            whose frame & habit of body seem very analogous to yours, tells me, that he has been in a state from which he supposed he would never recover: His joints swelled and stiffened &c; and that this
                            application has always relieved him. The brandy is boiled for an hour or two, with the red pepper in it; and the parts
                            gently rubbed with the liquid. It sometimes becomes too painful, and is then to be washed off with lukewarm water. I write
                            au grand gallop; and must close with affectionate adieux
                        
                            
                                N. P. Trist
                            
                        
                    